COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


THE STATE OF TEXAS,                             §
                                                                  No. 08-14-00146-CR
                              Appellant,        §
                                                                        Appeal from the
v.                                              §
                                                              County Criminal Court No. 4
DAVID AGUILAR,                                  §
                                                                of El Paso County, Texas
                               Appellee.        §
                                                                   (TC# 20120C01490)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is the State’s motion to dismiss the appeal pursuant to

TEX.R.APP.P. 42.2(a). We grant the motion and dismiss the appeal.



October 22, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)